Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 1 of 17   PageID #: 7092




 KENJI M. PRICE #10523
 United States Attorney
 District of Hawaii

 KENNETH M. SORENSON
 GREGG PARIS YATES #8552
 Assistant U.S. Attorneys
 Room 6-100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Email:      Ken.Sorenson@usdoj.gov
             Gregg.Yates@usdoj.gov

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,            )   CR. NO. 17-00101 LEK
                                      )
                   Plaintiff,         )   MOTION TO QUASH SUBPOENAS;
                                      )   CERTIFICATE OF SERVICE
       v.                             )
                                      )
 ANTHONY T. WILLIAMS,                 )
                                      )
                   Defendant.         )
                                      )
 ______________________________
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 2 of 17           PageID #: 7093




                        MOTION TO QUASH SUBPOENAS

       The government respectfully requests that the Court quash seven (7)

 subpoenas seeking the oral testimony of one former and six current employees of

 the United States Department of Justice at the trial of this matter that is scheduled

 to commence on February 3, 2020. These subpoenas must be quashed because the

 proffered testimony from each witness lacks sufficient relevance to any charge or

 defense at trial. Moreover, the Court should also quash the subpoena to Judge

 Ronald Johnson for the additional reason that the defendant failed to follow the

 Department of Justice’s Touhy regulations for requesting information from a

 former employee of the Department.

                                   BACKGROUND

       On December 2, 2019, the U.S. Marshal’s Service (USMS) served a

 subpoena to Hawaii Circuit Court Judge Ronald G. Johnson, seeking his presence

 at trial in this matter. Declaration of Gregg Paris Yates (Yates Decl.) ¶ 2;

 Attachment A. Until March 2019, Judge Johnson was an Assistant U.S. Attorney

 in the District of Hawaii, and the lead the prosecutor in this matter. Id. The

 government has not received a particularized affidavit or statement containing any

 summary of the testimony sought from Judge Johnson, as required by the Touhy

 regulations.

       On November 26, 2019, the USMS served a subpoena to the Honolulu Field
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 3 of 17        PageID #: 7094




 Office of the Federal Bureau of Investigation (FBI), ordering the appearance of

 Special Agent (SA) Jamie Lynn Stranahan at trial in this matter. Yates Decl. ¶ 3.

 SA Stranahan was previously based in the FBI Miami Field Office, and once

 interacted with the defendant when he filed a walk-in complaint. Yates Decl. ¶ 3.

 SA Stranahan is currently based in the FBI Washington Field Office, and is out of

 the office on maternity leave. Id. ¶ 4.

       On January 13, 2020, the U.S. Attorney’s Office received a letter signed by

 Lars Isaacson, Esq., standby counsel for the defendant. Yates Decl. ¶ 5;

 Attachment B. The letter enclosed subpoenas to Federal Bureau of Investigation

 (FBI) Assistant Directors in Charge (ADICs) William F. Sweeney, Jr. and Paul

 Delacourt, FBI Special Agent in Charge (SAC) J.C. “Chris” Hacker, and Special

 Agents Joseph Lavelle and Jamie Stranahan, and someone named Joe Craig,

 purportedly also an employee of the FBI. Yates Decl. ¶ 6. Mr. Isaacson attached

 a “Declaration of Counsel” to the letter, which explained that the testimony of

 Sweeney, Delacourt, Hacker, and Craig were “needed” because each could testify

 that the defendant “had no complaints from clients” in Tennessee, New York,

 California, and Georgia, and that “the FBI found no evidence” of a crime

 committed by the defendant, MEI, or CLOA. Yates Decl. ¶ 6; Attachment B,

 Declaration of Counsel (Isaacson Decl.) ¶¶ 2-5. Since receiving this letter, the

 FBI has indicated that only Assistant District Agent in Charge Delacourt had been

                                           2
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 4 of 17           PageID #: 7095




 served. Yates Decl. ¶ 7.

       With respect to Lavelle and Stranahan, Mr. Isaacson indicated that their

 testimony was “needed” because they “were contacted by clients” of the defendant

 that “fraud had been committed against them by other companies” and that the

 defendant “was the one assisting and helping them fight their foreclosure.”

 Attachment B, Isaacson Decl. ¶¶ 6-7.

                                     ARGUMENT

 I.    Judge Johnson Cannot Testify Unless He Is Authorized To Provide
       Oral Testimony Under Applicable Department of Justice Regulations

       Title 5, United States Code, Section 301 authorizes “the head of an

 Executive Department . . . to prescribe regulations for the government of his

 department, the conduct of its employees, . . . and the custody, use, and

 preservation of its records, papers and property . . . .” Pursuant to this authority,

 the United States Attorney General has promulgated regulations controlling the

 production of documents in the custody of the Department. These regulations are

 found at Title 28, Code of Federal Regulations (C.F.R.), Sections 16.21, et seq.

 Assistant U.S. Attorneys and FBI agents are employees of the Department of

 Justice and, therefore, their ability to respond and comply with a subpoena to

 provide oral testimony is controlled by these regulations. The regulations apply to

 former employees. Justice Manual 1-6.111.

                                            3
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 5 of 17          PageID #: 7096




       Title 28, C.F.R., Section 16.23 provides in pertinent part:

             § 16.23 General disclosure authority in Federal and State
             proceedings in which the United States is a party.

                    (a) Every attorney in the Department of Justice in
             charge of any case or matter in which the United States is
             a party is authorized, after consultation with the
             “"originating component” as defined in §' 16.24(a) of
             this part, to reveal and furnish to any person, including an
             actual or prospective witness, a grand jury, counsel, or a
             court, either during or preparatory to a proceeding, such
             testimony, and relevant unclassified material, documents,
             or information secured by any attorney, or investigator of
             the Department of Justice, as such attorney shall deem
             necessary or desirable to the discharge of the attorney's
             official duties: Provided, Such an attorney shall
             consider, with respect to any disclosure, the factors set
             forth in § 16.26(a) of this part: And further provided, An
             attorney shall not reveal or furnish any material,
             documents, testimony or information when, in the
             attorney’s judgment, any of the factors specified in
             § 16.26(b) exists, without the express prior approval by
             the Assistant Attorney General in charge of the division
             responsible for the case or proceeding, . . . or such
             person’s designees.

                                     * * * * *

                    (c) If oral testimony is sought by a demand in a
             case or matter in which the United States is a party, an
             affidavit, or, if that is not feasible, a statement by the
             party seeking the testimony or by the party’s attorney
             setting forth a summary of the testimony sought must be
             furnished to the Department attorney handling the case or
             matter.

 (Italics in original) (emphasis added). Such a summary is necessary because it


                                          4
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 6 of 17             PageID #: 7097




 allows the Department to determine whether the disclosure of such information is

 appropriate and should be allowed, or whether the information should not be

 revealed based on consideration of the factors set forth in § 16.26(a).1

 If a factor listed in § 16.26(b) exists, disclosure cannot be made without the

 express prior approval of the Assistant Attorney General in charge of the division

 responsible for the case. See §§ 16.23(a) and 16.23(b). 2

       It has long been recognized that the Department of Justice has the right to

 rely on its regulations in refusing to supply information pursuant to a subpoena.

 These regulations were adopted pursuant to 5 U.S.C. § 301, as set forth above, and

 such regulations have the force of law. Ex Parte Sackett, 74 F.2d 922, 923 (9th


 1
   Section 16.26 sets out the factors that should be considered in determining
 whether a production or disclosure should be made and provides in pertinent part:
      § 16.26. Considerations in determining whether production or
      disclosure should be made pursuant to a demand.

            (a) In deciding whether to make disclosures pursuant to a
       demand, Department officials and attorneys should consider:

              (1)    Whether such disclosure is appropriate under the
                     rules of procedure governing the case or matter in
                     which the demand arose . . . .

 (emphasis added).
 2
    Section 16.23(b) permits the attorney handling the case to refer the matter for
 higher level review at any stage of a proceeding, when that attorney determines
 that a factor listed in 16.26(b) exists or foresees that higher level approval will be
 required before disclosure of the information or testimony in question.

                                            5
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 7 of 17           PageID #: 7098




 Cir. 1935) (Federal court has no power to punish Department of Justice official for

 refusal, pursuant to regulation, to produce documents). Without authorization

 from appropriate Department officials, employees may not testify or provide any

 records or information even if a state or federal court orders such disclosure. In

 such circumstances, “the employee or former employee upon whom the demand

 has been made shall, if so directed by the responsible Department of official,

 respectfully decline to comply with the demand.” 28 C.F.R. § 16.28. In United

 States ex rel. Touhy v. Ragen, 340 U.S. 462 (1950), a Department order precluding

 a Department of Justice official from producing Department papers which were in

 his possession was sustained and held valid.

       In United States v. Allen, 554 F.2d 398 (10th Cir.), cert. denied, 434 U.S.

 836 (1977), the defendant attempted to force a prosecutor to testify at a hearing by

 issuing a subpoena duces tecum to him. At the hearing, the prosecutor advised the

 court that he respectfully declined to testify since he was not authorized to testify

 under the regulations governing testimony by Department of Justice employees, 28

 C.F.R. § 16.23(c). In upholding the trial court’s refusal to require the testimony,

 the Tenth Circuit ruled that the disclosure regulations were valid, and noted that

 the defendant had failed to submit the required affidavit or statement summarizing

 the desired testimony that would have allowed the Department to determine

 whether or not to authorize the testimony. 554 F.2d at 406. The Allen court also

                                            6
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 8 of 17          PageID #: 7099




 declined to reach and consider the defendant’s argument that the prosecutor’s

 refusal to testify violated defendant’s Fifth and Sixth Amendment rights because of

 the defendant’s failure to comply with the regulations and provide the summary of

 the requested testimony. 554 F.2d at 406-407. See also United States v. Marino,

 et al., 658 F.2d 1120 (6th Cir. 1981). In Marino, the defendants sought to

 examine representatives of the FBI and the United States Marshals Service about

 assistance given to certain witnesses under the Witness Protection Program. The

 defendants contended that this testimony would demonstrate that the witnesses had

 a possible bias. In making their demand upon the Department of Justice to

 disclose this information, the defendants failed to follow the procedures set out in

 28 C.F.R. §§ 16.21, et seq., and the prosecution denied the defendants the

 witnesses’ testimony. In rejecting the defendants’ argument that the prosecution

 violated their Sixth Amendment right to confront and cross-examine witnesses, the

 Sixth Circuit recognized that 28 C.F.R. § 16.22 required a Department official to

 give approval before an employee could respond to such a demand. 658 F.2d at

 1125 (emphasis added) (citation omitted).

       The above cases make clear that in situations where a Department employee

 is not authorized to testify, a court should not attempt to compel production of

 documents or testimony through the exercise of its contempt powers. The Ninth

 Circuit has reaffirmed this principle, and provided guidance to parties who seek

                                           7
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 9 of 17          PageID #: 7100




 judicial review of a Department decision not to produce. See In re Boeh, 25 F.3d

 761, 763 (9th Cir. 1994).

          In this case, the defendant served his subpoenas on Judge Johnson on

 December 2, 2019. However, at no time did the defendant provide to the

 Department any notice of the subject matter of the testimony sought from its

 former employee. As a result of the defendant’s failure, the U.S. Attorney’s

 Office has not had the opportunity to conduct the process set forth in the

 Department’s Touhy regulations and to consult with the appropriate Department

 officials to determine whether the requests for three witnesses to testify in response

 to the subpoenas should be denied. As a result, Judge Johnson should not be

 compelled to testify at the February 3, 2020 trial.

          Because of the defendant’s failure to follow the Department’s Touhy

 regulations—and because the requested testimony is largely inappropriate and

 irrelevant to any charges and defenses at trial—the United States respectfully

 requests that the Court quash the subpoena against Judge Johnson.

    II.      The Court Should Quash the Subpoenas as
             Inappropriate Under the Governing Rules of Procedure

          The United States respectfully requests that the Court quash the subpoenas

 because the requested testimony is not relevant to the charges in the Superseding

 Indictment. See Fed. R. Crim. P. 17(c), which empowers this Court to quash a


                                            8
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 10 of 17         PageID #: 7101




 subpoena “if compliance would be unreasonable or oppressive.”

       A. Hon. Ronald G. Johnson

       The subpoena to Judge Johnson should be quashed for the additional reason

 that there is no relevant purpose for calling a current or former member of the

 prosecution as a witness to testify at trial in this matter. The defendant has made

 no proffer of evidence or allegation that, at the time of his employment with the

 Department, then-Assistant U.S. Attorney Johnson had been a direct witness to the

 conduct underlying the charges in the Superseding Indictment. Accordingly, the

 defendant appears to be subpoenaing Judge Johnson for testimony regarding his

 charging decisions, or conduct in the handling of the pretrial discovery. “A defect

 in instituting the prosecution” and a challenges to discovery are matters of law that

 are to be considered by the judge upon pretrial motions. Fed. R. Crim. Proc.

 Rules 12(b)(3)(A), (E). These are not defenses to the merits of the charges to be

 presented to the jury at trial. United States v. Mausali, 590 F.3d 1077, 1080 (9th

 Cir. 2010) (regarding defects in instituting the prosecution).

       The defendant has not alleged or made any proffer of evidence that then-

 Assistant U.S. Attorney Johnson has percipient, first-hand knowledge of the

 defendant’s underlying charged scheme other than what he learned from the

 gathered by the FBI. Unless the defendant can demonstrate that Judge Johnson

 has any percipient, first-hand knowledge of events that took place at the time of the

                                           9
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 11 of 17         PageID #: 7102




 charged conduct, his subpoena should be quashed.

       B. FBI Assistant Directors in Charge Sweeney and Delacourt,
          and Special Agents in Charge J.C. Hecker Have Not Been
          Noticed To Testify As To Any Relevant Matter, and Have
          No Direct, Percipient Knowledge Of The Investigation

       The subpoenas to FBI ADICs Sweeney and Delacourt, and SAC Hecker

 should be quashed because they have not been noticed to provide testimony as to

 any relevant matter within their personal knowledge. As an initial matter, the

 defendant’s Touhy affidavit does not establish that these witnesses have any first-

 hand knowledge of the defendant’s investigation in New York, California, and

 Georgia. The Superseding Indictment charges that the defendant operated a

 scheme and artifice to defraud from May 2013 to December 2016. Superseding

 Indictment ¶ 12, ECF No. 154. However, ADIC Delacourt did not take charge of

 the FBI Los Angeles office until October 2017. Yates Decl. ¶ 8. SAC Hacker

 did not take charge of the FBI Atlanta until November 2018. Id. ¶ 10. Moreover,

 the affidavit does not allege that any of these individuals within FBI’s management

 had any involvement in the Williams investigation, in any capacity.

       The subject of the requested testimony is also of minimal relevance but

 poses substantial risk of confusion of issues. The defendant has been charged

 with 32 counts of wire and mail fraud, involving a scheme and artifice to defraud

 and obtain money from others in connection with a fraudulent mortgage debt relief


                                          10
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 12 of 17          PageID #: 7103




 program. The defendant seeks testimony from ADIC Sweeney, ADIC Delacourt,

 and SAC Hacker that the FBI received no complaints from his clients about his

 conduct in New York, California, and Georgia, respectively. However, the mere

 fact that the FBI, which is just one federal investigative agency, did not receive

 complaints of the defendant’s conduct in just three states—even if true—is not

 probative of the defendant’s innocence. This does not disprove or even address

 the proposition that the defendant may have conducted his scheme in other states,

 or that he conducted the scheme in those same states but was not caught, or that he

 conducted the scheme in those same states and was being investigated by other

 investigative agencies. Thus, the absence of complaint evidence is of minimal

 relevance, and it is vastly outweighed by the risk of confusion of the issues.

       Moreover, the subpoenas are unduly burdensome. One of the purposes of

 the Touhy regulations is to protect the efficiency of the government. Marino, 554

 F.2d at 1125 (“Without a procedure governing demands by potential litigants, the

 efficiency of the Department could be greatly impaired.”). ADICs Sweemey and

 Delacourt, and SAC Hacker, manage three major FBI operations with hundreds of

 investigative agents and thousands of active investigations, which include the

 highest level of national security and terrorism cases. The defendant should not

 be permitted to disrupt the operations of three FBI field offices to demand the

 testimony of FBI officials with no information directly relevant to the defendant’s

                                          11
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 13 of 17          PageID #: 7104




 defense. The subpoenas to ADICs Sweeney and Delacourt, and SAC Hacker,

 should be quashed.

       C. “Joe Craig”

        The government is not aware of any employee of the FBI by the name, “Joe

 Craig.” Yates Decl. ¶ 11.

       D. SA Stranahan

       Likewise, the subpoena to SA Stranahan should be quashed because the

 defendant’s affidavit does not identify any area of testimony from SA Stranahan

 that would be admissible or that is relevant to the issues to be decided at trial. The

 defendant’s Touhy affidavit indicates that SA Stranahan “was contacted by clients

 of [Williams’s] that fraud had been committed against them by other companies

 and that [Williams] was the one assisting [them.]” Attachment B, Isaacson Decl.

 ¶ 7. The government is unaware of any other involvement that SA Stranahan had

 in the investigation of the defendant’s mortgage fraud activity.

       First, according to the defendant’s own affidavit, SA Stranahan has no first-

 hand knowledge of any conduct by the defendant, but was evidently given

 information about the defendant’s conduct by others. SA Stranahan would not be

 able to testify as to the information given to her by others as that information

 would be inadmissible hearsay, absent an applicable exception. Fed. R. Evid. 802.

 Should the defendant wish to introduce evidence of his own conduct, he must

                                           12
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 14 of 17          PageID #: 7105




 testify himself or call witnesses with first-hand knowledge of that conduct.

       Moreover, the defendant’s Touhy affidavit does not identify any area of

 testimony from SA Stranahan that would be relevant to this prosecution. Separate

 and apart from the hearsay hurdle, the proffered allegation that certain “clients of

 [the defendant]” had been defrauded in some unnamed way and that the defendant

 provided them assistance has no bearing on the Superseding Indictment. The

 government intends to prove its wire and mail fraud charges, in part, by calling

 homeowner and lender/servicer victims to testify that the defendant defrauded

 them in connection with a mortgage debt reduction program. The fact that the

 defendant purportedly assisted other individuals with respect to other matters has

 no bearing on the conduct charged in the Superseding Indictment. Moreover,

 notice by the government of the defendant’s purported altruism toward other

 individuals is not relevant to the charges in the Superseding Indictment.

       Because SA Stranahan possesses no relevant knowledge, requiring her

 presence at trial would be unreasonable and oppressive. SA Stranahan is based in

 Washington, D.C., and is currently on maternity leave. Yates Decl. ¶ 4. SA

 Stranahan cannot travel with her newborn and should not be required to leave her

 newborn to appear at trial to testify regarding a matter of such minimal relevance.

 The government requests that the Court quash the subpoena to SA Stranahan.

 //

                                          13
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 15 of 17        PageID #: 7106




       E. SA Lavelle

       The defendant’s Touhy affidavit notices the same subject matter for the

 testimony of SA Lavelle as it does for the testimony of SA Stranahan. Therefore,

 SA Lavelle’s subpoena seeks testimony that is similarly objectionable. However,

 SA Lavelle was the case agent for the FBI’s investigation into the defendant’s

 criminal conduct in Miami and, therefore, he possesses information that is relevant

 to this prosecution. The government anticipates calling SA Lavelle in its own

 case-in-chief, and will not object to the defendant calling SA Lavelle in his own

 case for a relevant purpose.

                                   CONCLUSION

       For the foregoing reasons, the United States respectfully urges this Court to

 quash the subpoenas served upon Judge Ronald G. Johnson, and FBI ADICs

 Sweeney and Delacourt, SAC Hacker, and SA Stranahan. The subpoenas for the

 FBI employees appear as attachments to Attachment B.

       DATED: January 27, 2020, at Honolulu, Hawaii.

                                        KENJI M. PRICE
                                        United States Attorney
                                        District of Hawaii

                                        By /s/ Gregg Paris Yates
                                          KENNETH M. SORENSON
                                          GREGG PARIS YATES
                                          Assistant U.S. Attorneys


                                          14
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 16 of 17   PageID #: 7107




                                     Attorneys for Plaintiff
                                     UNITED STATES OF AMERICA




                                       15
Case 1:17-cr-00101-LEK Document 809 Filed 01/27/20 Page 17 of 17         PageID #: 7108




                           CERTIFICATE OF SERVICE

              I hereby certify that, on the dates and by the methods of service noted

 below, a true and correct copy of the foregoing was served on the following by the

 method indicated on the date of filing:

 Served Electronically through CM/ECF:

       Lars Isaacson, Esq.
       hawaii.defender@earthlink.net

       Attorney for Defendant
       ANTHONY T. WILLIAMS

 Defendant to be served by First Class Mail on or by January 27, 2020:

       Anthony T. Williams
       Register No. 05963-122
       Inmate Mail
       FDC Honolulu
       PO Box 30080
       Honolulu, HI 96820

              DATED: January 27, 2020, at Honolulu, Hawaii.


                                              /s/ Melena Malunao
                                              U.S. Attorney’s Office
                                              District of Hawaii
